Citation Nr: 1122492	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  04-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to a service-connected right knee disability or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine secondary to a service-connected right knee disability or PTSD.

3.  Entitlement to service connection for a left hip disability secondary to a service-connected right knee disability or PTSD.

4.  Entitlement to service connection for a left knee disability secondary to a service-connected right knee disability or PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from December 2002 and March 2003 decisions by the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas.

On appeal in November 2006 and July 2009, the Board remanded the case for further development, to include obtaining VA treatment records and scheduling VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with VA's due process obligations.

Specifically, in its July 2009 remand, the Board instructed the AMC/RO to obtain treatment records from the VA Medical Centers (VAMC) in Corpus Christi and San Antonio.  The RO requested treatment records VAMC Corpus Christi in August 2009 and from San Antonio in November 2009.  No response was received.  It does not appear that the RO sent a second request for the treatment records.  Pertinent medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Attempts must continue to be made to obtain Federal records, such as VA records, unless further attempts would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  Furthermore, the July 2009 remand directed the AMC/RO to notify the Veteran in writing and prepare a memorandum of unavailability if those records could not be located or do not exist.  This was not done.  

With respect to the back, left hip, and left knee claims, the July 2009 remand requested that the Veteran be provided with a VA examination and opinion by an orthopedist.  The Veteran was provided with a VA examination in October 2010 by a physician assistant.  In addition, the clinician did not provide any supporting rationale for his opinion that the Veteran's back, left hip, and left knee disabilities are not aggravated by the Veteran's service-connected PTSD.  As the examination and opinion was not provided by an orthopedist, these claims must be remanded for another examination by the requested specialist.

With respect to the heart claim, the November 2006 remand requested that the Veteran be provided with a VA examination and opinion by a cardiologist.  The claim file contains numerous emails and other correspondence evidencing the RO's attempt to schedule the Veteran for a VA examination with a cardiologist.  The AMC first contacted the San Antonio VAMC.  The San Antonio VAMC informed the AMC that it did not have a cardiologist on staff and suggested that the examination be scheduled at the Houston VAMC.  The RO attempted to contact the Houston VAMC several times, but received no reply.  It appears that the Houston facility does not have a cardiologist on staff either.  The July 2009 remand also requested that the Veteran be provided with a VA examination and opinion by a cardiologist.  In a February 2010 correspondence, the AMC stated that it was aware the San Antonio VAMC did not have a cardiologist on staff, and instructed the facility to have "a physician" conduct the examination.  The Veteran was provided with a VA examination in March 2010 by a general surgeon.  In addition, although the clinician refused to speculate with respect to whether the Veteran's service-connected PTSD aggravates his heart disease, it is not clear if the "treatment"  referenced by the clinician includes medication taken to treat the PTSD.  As the examination and opinion was not provided by a cardiologist, this claim must be remanded for another examination by the requested specialist.

While the additional delay is regrettable, further remand is required for full compliance with the instructions of the November 2006 and July 2009 Remand Orders.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records from the VAMC Corpus Christi from May 1968 to the present.

2. After #1 is complete, schedule the Veteran for an  examination by a board-certified orthopedist.  The Veteran's claim folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should provide opinions, with adequate rationale:

(a) as to whether it is at least as likely as not that any current low back, left hip, or left knee disability is related to service;

(b) as to whether it is at least as likely as not that any current low back, left hip, or left knee disability was caused or aggravated by the Veteran's service-connected orthopedic disability(ies) or service-connected PTSD, including the medication taken to treat any of his service-connected disabilities.  Aggravation means worsened beyond the natural progression of the disease.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After #1 and #2 are complete, schedule the Veteran for a fee-basis examination by a board-certified cardiologist to determine the nature and likely etiology of the Veteran's heart disease.  The claim file must be reviewed in connection with the examination.  All indicated studies should be performed.  The examiner should address the following questions:

(a)	Is it at least as likely as not that the Veteran's heart disease is related to military service?

(b)	Is it at least as likely as not that the Veteran's heart disease has been permanently and chronically aggravated beyond the natural progression of the disease by the Veteran's service-connected orthopedic disability(ies) or service-connected PTSD, including the medication taken to treat any of his service-connected disabilities?  Aggravation means worsened beyond the natural progression of the disease.

A full and complete rationale is requested for any opinion expressed. If general medical knowledge, studies, or literature are relied upon, such must be cited with specificity to allow proper weighing of the evidence.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, any additional necessary development deemed should be conducted.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


